DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below under 35 U.S.C. § 103 are necessitated by Applicant’s amendment filed on July 20, 2022. In particular, independent claim 1 has been amended to include limitations regarding a melt flow rate and amounts of the components of the claimed compositions. The remaining ground of rejection set forth below under 35 U.S.C. § 112 is the same as that set forth in the previous Office action mailed on Apr. 20, 2022. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a composition comprising “short glass fibers”. 
The specification states that “[i]t is especially preferred that the short fibers (SF), preferably short glass fibers (SGF) have i) an average length of 1.0 to 10.0 mm, and/or ii) an average diameter of 8 to 20 µm” (Spec. p. 4, ll. 4-6). The specification does not include any further description regarding the scope of the term “short”. The cited portion of the specification is drawn to a preferred embodiment, and it does not serve as a limitation of the claimed short fibers. The claims and the specification do not include a definition of the term “short” or any other objective description of the scope of the term “short”. There is presently no evidence of record that the phrase “short fibers” has an art-recognized definition.
The “short” nature of fibers is a subjective measure, because it depends upon the opinion of a person observing the fibers. The examiner finds no objective standard in the specification for ascertaining which lengths of fibers one of ordinary skill in the art would determine to be either short or else longer than short.
For the above reasons, it is concluded that the claim, interpreted in light of the specification, does not inform those skilled in the art about the scope of the invention with reasonable clarity. Claim 1 therefore does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 2-3, 5-11, and 13-17 are dependent upon claim 1 and are indefinite for the same reasons.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2012/0225993 A1 (herein “Bernreitner”).
As to claims 1 and 8: Bernreitner describes a composition (see example E 1 in Table 2 on p. 13) comprising 32.9 wt% of a propylene polymer “HECO 1” having a melt flow rate of 100.0 g/10 min (see Table 1); 8.0 wt% of the elastomer “E 1” which is an ethylene-octene copolymer (see ¶ [0222]); 2.0 wt% of a maleic anhydride-functionalized polypropylene “C 1” (see ¶ [0220]); and 38 wt% of short glass fibers (see ¶ [0225]). The weight ratio among the propylene polymer “HECO 1” and the elastomer “E 1” is about 4.1.
Bernreitner further discloses that the compositions described therein may be extruded in the form of pellets (see ¶¶ [0194] and [0201]), corresponding to the presently recited granules.
Bernreitner does not specifically disclose an embodiment of granules of the aforementioned composition.
In light of the disclosure in Bernreitner that the compositions described therein may be extruded in the form of pellets, one of ordinary skill in the art would have been motivated by ordinary creativity to make pellets of the exemplary polymer compositions described therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made pellets (granules) from the composition of Bernreitner’s example “E 1”.
As to claim 2: The weight ratio among the glass fibers and the elastomer in the cited composition is 4.75.
As to claim 3: The cited composition has a melt flow rate of 14.6 g/10 min.
As to claim 7: The cited elastomer has a density of 0.87 g/cc (see ¶ [0224]).
As to claim 13: The cited glass fibers have a length of 6 mm and a diameter of 13 micrometers (see ¶ [0225]).
As to claim 14: Pellets (granules) made from the cited composition would comprise 100 wt% of the cited composition.
As to claim 15: Bernreitner further discloses that the compositions are used to make various articles (see ¶¶ [0194] and [0202]-[0203]).

As to claims 1 and 8: Bernreitner describes a composition (see example E 5 in Table 3 on p. 13) comprising 31.1 wt% of a propylene polymer “HECO 1” having a melt flow rate of 100.0 g/10 min (see Table 1); 12.0 wt% of the elastomer “E 3” which is an ethylene-octene copolymer (see ¶ [0224]); 2.0 wt% of a maleic anhydride-functionalized polypropylene “C 1” (see ¶ [0220]); and 38.0 wt% of short glass fibers (see ¶ [0225]). The weight ratio among the propylene polymer “HECO 1” and the elastomer “E 3” is about 2.6.
Bernreitner further discloses that the compositions described therein may be extruded in the form of pellets (see ¶¶ [0194] and [0201]), corresponding to the presently recited granules.
Bernreitner does not specifically disclose an embodiment of granules of the aforementioned composition.
In light of the disclosure in Bernreitner that the compositions described therein may be extruded in the form of pellets, one of ordinary skill in the art would have been motivated by ordinary creativity to make pellets of the exemplary polymer compositions described therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made pellets (granules) from the composition of Bernreitner’s example “E 1”.
As to claim 3: The cited composition has a melt flow rate of 26 g/10 min.
As to claims 6-7: The cited elastomer has a melt flow rate of 30.0 g/10 min and a density of 0.87 g/cc (see ¶ [0224]).
As to claim 13: The cited glass fibers have a length of 6 mm and a diameter of 13 micrometers (see ¶ [0225]).
As to claim 14: Pellets (granules) made from the cited composition would comprise 100 wt% of the cited composition.
As to claim 15: Bernreitner further discloses that the compositions are used to make various articles (see ¶¶ [0194] and [0202]-[0203]).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Bernreitner, as applied above, as evidenced by the technical data sheet for Exxelor PO1020.
As to claim 5: The discussion set forth above regarding Bernreitner with respect to base claim 1 is incorporated here by reference. As set forth above, Bernreitner suggests pellets (granules) according to base claim 1. As set forth above, the cited compositions of Bernreitner comprise the maleic anhydride-functionalized polypropylene “C 1” which is Exxelor PO1020. As evidenced by the technical data sheet for Exxelor PO1020, the polymer is a maleic anhydride grafted polypropylene (see the Physical section) that has a melt flow rate of 110 g/10 min. The present claim is therefore suggested by Bernreitner on the grounds set forth above with respect to base claim 1.

Response to Arguments

Applicant’s arguments filed July 20, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

Regarding the rejection under 35 U.S.C. § 112(b): Applicant argues that the term “short glass fiber” is definite because the previously applied reference to Inamdar describes an example of short glass fibers. This argument is unpersuasive because neither the argument nor the cited reference to Inamdar explains what the scope of “short” is. The rejection under 35 U.S.C. § 112(b) that was set forth in the preceding Office action has therefore been repeated above in paragraphs 5-9.

Regarding the rejection under 35 U.S.C. § 103(a) over Inamdar: The rejection has been withdrawn in light of the amendment of independent claim 1 to recite a different range of values for the melt flow rate of component i).

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Apr. 20, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764